DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6, and 8 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art fails to disclose or make obvious the claimed combination including the following features:
Neufeld (US 2012/0017539 A1) teaches linear movement of the capping head (Fig 6, #7a/#7b), via a linear motor with a bearing arrangement to permit axial and rotational movement (see abstract and ¶ [0073]). However, Neufeld does not teach that the linear motor comprises a loop member with an upper or lower pulley as claimed in claims 1 and 14.
Fukuda (US 2012/0311963 A1) teaches a cap fastening apparatus (10) in which rotation of a motor (20) is transmitted to a chuck (50), and a cap is gripped by the chuck to be attached to a bottle. However, Fukuda does not teach that the linear motor comprises a loop member with an upper or lower pulley as claimed in claims 1 and 14.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-4, 6, and 8-13, they are allowed as depending from claim 1 and 14, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--